Exhibit 10.1

GENERAL RELEASE & SEPARATION AGREEMENT

THIS GENERAL RELEASE & SEPARATION AGREEMENT (“Agreement”) is made and entered
into by and between SIRVA, Inc.,  its subsidiaries and their subsidiaries
including, but not limited to, SIRVA Relocation, LLC, Allied Van Lines, Inc. and
North American Van Lines, Inc  (hereafter collectively referred to as 
“Company”), and Todd W. Schorr (“Associate”).


RECITALS

WHEREAS, Associate’s employment with the Company is terminating and Associate
wishes to receive certain compensation and benefit enhancements as described in
this Agreement.

WHEREAS, Associate’s employment relationship with the Company is covered by the
Age Discrimination in Employment Act of 1967, as amended.

WHEREAS, as a condition to receipt of the compensation of benefit enhancements
to which Associate is not otherwise entitled, the Company requires the Associate
to execute this Agreement.

NOW, THEREFORE, in consideration of the matters set forth in the Recitals and
the mutual covenants and promises outlined below, the parties agree as follows:


TERMS AND CONDITIONS

1.             Separation.  The Associate’s employment with the Company shall
terminate at the close of business (Illinois time) on April 30, 2007.
(“Termination Date”); provided that, Associate hereby resigns from all officer
and director positions held by Associate effective April 29, 2007.  Associate
shall continue to receive his current pay and benefits through the Termination
Date.

2.             Severance Pay, Bonus  and Benefits.

(a)  Generally. In consideration of the execution and non-revocation of this
Agreement, the Company shall pay Associate severance pay at his current rate of
pay beginning on the first regular pay period following the expiration of the
revocation period, and continuing for twelve (12) months (the “Severance
Period”).  Associate’s health benefits previously elected under the Company’s
Benefits program, but excluding short and long term disability benefits and life
insurance benefits, shall continue during the Severance Period.

(b)  Additional Consideration. In lieu of any payments Associate may otherwise
be eligible to receive under any management incentive or other performance
incentive plan, Associate will also be eligible to receive a pro rata share of
the award, if any,  that Associate would have received under the 2007 
Management Incentive Plan if Associate’s employment had continued. Payment of
any MIP award is contingent upon satisfaction of Company and business


--------------------------------------------------------------------------------


unit targets, Compensation Committee approval and Associate’s compliance with
the terms of this Agreement. The award, if any, shall be paid to Associate at
the same time as 2007 MIP awards are generally paid and shall be subject to
payroll taxes and withholding.

Associate shall also be permitted to remain in the premises located at [Address]
(the “Premises”) until Midnight (Illinois time) on July 31, 2007 under the same
terms and conditions that Associate currently occupies said Premises. 
Thereafter, Company shall request that Lincoln Property Company (the “Landlord”)
to allow Company to assign the lease to Associate under the terms of the Lease
Agreement between SIRVA, Inc. and Landlord dated January 24, 2007.   If Landlord
does not provide its written consent to assign the lease, Associate agrees to
vacate the Premises on or before the date stated above.

For informational purposes only, Associate is not owed any earned but unused
Paid Time Off (“PTO”).

3.             If Associate had established direct deposit for his payment of
wages, then the severance payments will be directly deposited into the same
account and financial institution where Associate’s previous payment of wages
had been directly deposited by Company, unless Associate provides otherwise
below:

Name of Institution:

 

 

 

 

 

 

 

Account Number:

 

 

 

[NOTE TO ASSOCIATE: only complete the above information if you wish to change
the account to where you want your severance payments directly deposited from
where you currently have your payment of wages directly deposited.]

4.             Associate acknowledges and agrees that the severance pay and
benefits set forth in Paragraph Two (2) of this Agreement are the only severance
benefits Associate shall receive by electing to execute this Agreement.
Associate further acknowledges and agrees that upon payment of the amounts
expressly provided for in this Agreement, Associate shall have received full
payment for all services rendered on behalf of the Company, including any
amounts Associate would be otherwise entitled to receive from Company under the
Company’s Management and/or Performance Incentive Plans, or any other
compensation, incentive or severance pay programs. Nothing in this Agreement
shall be construed as a waiver of Associate’s rights to exercise vested stock
options, to any vested benefits, under the Company’s 401(k) plan and the SIRVA
Executive Retirement & Savings Plan, to continue group health coverage pursuant
to COBRA, or to convert group life insurance coverage to an individual policy
pursuant to the terms of the applicable group policy.  The Company also
acknowledges and agrees to provide Associate with written notice when the
Associate is permitted to exercise any vested stock options pursuant to the
terms of the applicable equity incentive plan of the Company.

5.             In consideration of the benefits received by Associate hereunder,
Associate hereby IRREVOCABLY, VOLUNTARILY, UNCONDITIONALLY AND GENERALLY


--------------------------------------------------------------------------------


RELEASES, ACQUITS, AND FOREVER DISCHARGES Company, and each of Company’s owners,
stockholders, predecessors, successors, assigns, agents, directors, officers,
employees, representatives, attorneys, divisions, subsidiaries, affiliates (and
agents, directors, officers, employees, representatives and attorneys of such
divisions, subsidiaries and affiliates), and all persons acting by, through,
under or in concert with any of them (collectively “Releasees”), or any of them,
from any and all charges, complaints, claims, damages, actions, causes of
action, suits, rights, demands, grievances, costs, losses, debts, and expenses
(including attorneys’ fees and costs incurred), of any nature whatsoever, known
or unknown (“Claim” or “Claims”), which Associate now has, owns, or holds, or
claims to have, own, or hold, or which Associate at any time heretofore had,
owned, or held, or claimed to have, own, or held from the beginning of time to
the date of this Agreement.

6.             By way of specification and not by way of limitation, Associate
specifically waives, releases and agrees to forego any rights or claims that
Associate may now have, or may have heretofore had, against each or any of the
Releasees, under tort, contract or other common law of the State of  Illinois,
Indiana or other state, including, but by no means limited to, claims arising
out of or alleging wrongful discharge, breach of contract, retaliatory
discharge, breach of implied covenant of good faith and fair dealing, invasion
of privacy, negligence, misrepresentation, interference with contractual or
business relations, personal injury, slander, libel, intentional infliction of
emotional distress, mental suffering or damage to professional reputation, and
including, but not limited to, any claims under the Age Discrimination in
Employment Act of 1967(ADEA), the Worker Adjustment & Retraining Notification
Act, the Employee Retirement Income Security Act of 1974, Title VII of the Civil
Rights Act of 1964, the Equal Pay Act, 42 U.S.C. Section 1981, 42 U.S.C. Section
1983, 42 U.S.C. Section 1985, the Vocational Rehabilitation Act of 1977, the
Illinois Human Rights Act, the Indiana Civil Rights Law, the Indiana Age Act,
the Americans with Disabilities Act, the Family Medical Leave Act, and under any
other laws, ordinances, executive orders, rules, regulations or administrative
or judicial case law arising under the statutory or common laws of the United
States, any state, or any political subdivision of any state.  The parties
intend that the claims released be construed as broadly as possible.  The
parties also acknowledge that this Agreement is intended to and will serve as a
complete defense to all released claims.  This is not a waiver or release of any
claims that may arise from acts or omissions occurring after the date this
Agreement is executed.

7.             It is understood by Associate that this Agreement is
confidential, and its terms and conditions are not to be revealed to anyone,
except where otherwise required by law, required for legitimate law enforcement
or compliance purposes or where revealed to Associate’s immediate family, legal
counsel, and tax advisor, and, with respect to the release of such information
to any of them, Associate will inform them of this confidentiality provision.

8.             This Agreement sets forth the entire agreement between the
parties and fully supersedes any and all prior agreements or understandings,
written or oral, between the parties pertaining to the subject matter of this
Agreement, including but not limited to the letter dated May 30, 2000. Associate
represents and acknowledges that in executing this Agreement Associate does not
rely on, and has not relied on, any representation or statement made by Company
or any of its directors, officers, Associates, agents or representatives, or
their attorneys


--------------------------------------------------------------------------------


with regard to the subject matter, basis or effect of this Agreement or
otherwise, other than those specifically stated in this written Agreement.

9.             This Agreement shall be binding upon Associate and upon
Associate’s heirs, administrators, representatives, executors, and successors
and shall inure to the benefit of the Releasees and to their heirs,
administrators, representatives, executors and successors.

10.           This Agreement shall be governed by the laws of the State of
Illinois.  The parties agree that Illinois shall be the exclusive venue for any
action or proceeding by either party.

11.           Associate has represented and hereby reaffirms that Associate has
disclosed to Company any information in Associate’s possession or within
Associate’s knowledge concerning any conduct involving Company, or any of its
affiliates, employees, associates, officers, directors, or agents that Associate
has any reason to believe involves any false claims to the United States or is
or may be unlawful or violates Company policy in any respect.

12.           As soon as practicable, but in no event later than one (1) week
following the Termination Date, Associate shall return to the Company (i) any
and all business equipment, credit cards and other Company property made
available for his use while an employee of the Company and (ii) any files, data,
diskettes or other copies of information (whether in hard copy or in electronic
form) pertaining to the Company or any of its subsidiaries or affiliates, or the
business or operation thereof.  Notwithstanding the foregoing, Associate shall
be entitled to retain his personal notes, diaries, and calendars.

13.           Without the prior written consent of the Company, or except to the
extent required by an order of a court having competent jurisdiction or under
subpoena from an appropriate government agency, Associate shall not disclose any
trade secrets, customer lists, designs, information regarding product
development, marketing plans, sales plans, projected acquisitions or
dispositions of properties or management agreements, management organization
information (including data and other information relating to members of the
Board and management), operating policies or manuals, business plans, purchasing
agreements, financial records, or other financial, commercial, business or
technical information relating to the Company or any of its subsidiaries or
information designated as confidential or proprietary that the Company or any of
its subsidiaries may receive belonging to suppliers, customers or others who do
business with the Company or any of its subsidiaries (collectively,
“Confidential Information”) to any third person unless such Confidential
Information has been previously disclosed to the public by the Company or is in
the public domain other than by reason of Associate’s breach of this
subparagraph.

14.           Associate agrees that during the Severance Period he will not
directly or indirectly induce, solicit, encourage or recruit any person who
provides services to the Company, whether as an employee, consultant,
independent contractor or agent or any entity which provides services to the
Company under an agency relationship (including, without limitation, under a
relationship governed by an Agency Contract) to terminate his, her or its
relationship with or services for the Company and shall not directly or 
indirectly, either individually or as owner,


--------------------------------------------------------------------------------


agent, employee consultant or otherwise, employ or offer employment to any
person who is or was employed by the Company unless such person, agent, or
entity shall have ceased to provide services to the Company or to have had a
legal relationship with the Company for a period of at least six (6) months.
Notwithstanding the foregoing, Associate further covenants and agrees that
Associate shall not solicit during the Severance Period any business in
competition with Company, from any person or entity who has entered into an
agency relationship (including without limitation, a relationship governed by an
Agency Contract) with either Allied Van Lines, Inc., North American Van Lines,
Inc., and/or Global Van Lines, Inc.

15.           Associate agrees that during the Severance period, he will not,
without the prior written consent of the Company, directly or indirectly,
whether as an employee, officer, director, independent contractor, consultant,
stockholder, partner or otherwise, engage in or assist others to engage in or
have any interest in any business which competes with the Company in any
geographic area in which Company markets or has marketed its products.

16.           Associate agrees that at no time hereafter will he make, issue
release, or authorize any written or oral statements, derogatory or defamatory
in nature about the Company, its directors, officers, employees, agents or
related entities.

17.           Associate agrees to provide the Company with his full cooperation,
as requested by the Company from time to time,  subject to reimbursement by the
Company of reasonable out-of pocket costs and expenses in accordance with the
Company’s travel and expense reimbursement policies (including advancement of
attorneys’ fees, costs and other expenses as provided by the Company’s By —Laws
in effect as of April 30, 2007) regarding any matter including any litigation,
claims, governmental proceeding, investigation or independent review, which
relates to matters with which Associate was involved or which Associate had
knowledge during the term of his employment with the Company.

18.           Indemnification.  Company agrees that it shall indemnify, defend
and hold harmless Associate,  (including advancement of attorneys’ fees, costs
and other expenses as provided by the Company’s By-Laws in effect as of April
30, 2007) for  Associate’s actions taken on behalf of the Company and/or in
executing Associate’s duties in the course of his employment.

19.           Knowing and Voluntary.  Associate acknowledges that in
consideration for his execution of this Agreement, he is receiving payments and
benefits to which he would otherwise not be entitled.  Associate further
acknowledges that:

(a)           Associate agrees that Associate has had sufficient opportunity to
review and consider this Agreement and to discuss it with anyone Associate
desires and that Associate has carefully read it and fully understands all its
provisions.  Associate further acknowledges that he has been advised to have
this Agreement reviewed by counsel, and that this Paragraph Nineteen (a) (19(a))
constitutes such written advice.  Associate further represents and agrees that
Associate has not been under any duress, coercion, or undue influence from
Company or any of its


--------------------------------------------------------------------------------


representatives either during the communications which led to this Agreement or
at the time of the execution of this Agreement; and

(b)           Associate acknowledges that Company provided Associate this
Agreement on April 30, 2007 and that the Company has afforded Associate the
opportunity to take twenty-one (21) days to review this Agreement; and

(c)           Associate has the right to revoke this Agreement within seven (7)
calendar days after he signs it, but such revocation must be in writing and
received by Rene’ C. Gibson, Senior Vice President of Human Resources, within
the seven (7) calendar days in order to be effective.  Associate understands
that the severance benefits will not commence until after the revocation period
has expired.

19.           It is the parties understanding that none of the payments under
this Agreement will result in Associate being subject to the payment of interest
and/or taxes under section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”). In the event the parties subsequently determine that one or
more of the payments under this Agreement will result in Associate being subject
to the payment of interest and/or taxes under Section 409A, the parties shall
use their best efforts, to amend this Agreement in order to avoid the imposition
of any such interest or additional tax, provided that the Company shall have no
obligation to agree to any amendment that would increase its obligations
hereunder; provided, further that Associate shall have no obligation to agree to
any amendment that would decrease his benefits hereunder.

IN WITNESS WHEREOF, the parties do hereby KNOWINGLY and VOLUNTARILY

enter into this General Release & Separation Agreement.

Todd W. Schorr

 

 

SIRVA, INC

 

 

 

 

 

 

 

 

 

 

 

/s/ Todd W. Schorr

 

By:

/s/ Rene C. Gibson

 

Associate’s Signature

 

 

 

 

Print Name:  Todd W. Schorr

 

Its:

Senior Vice President, Human Resources

 

5/12/07

 

 

6/7/07

 

Date

 

 

Date

 

 

 


--------------------------------------------------------------------------------